108 F.3d 340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Vernon VAN BUREN, Defendant-Appellant.
No. 96-50425.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Vernon Van Buren appeals the district court's order denying his motion to dismiss the indictment on double jeopardy grounds.  We affirm.


3
Van Buren contends that his criminal prosecution violates the Double Jeopardy Clause because he has already been punished for the same conduct through the revocation of his state parole.  "Our prior case law establishes unambiguously that double jeopardy does not preclude criminal prosecution for conduct which also serves as the basis for a parole ... revocation."  United States v. Soto-Olivas, 44 F.3d 788, 789 (9th Cir.1995) (citations omitted).


4
The district court properly declared this appeal to be frivolous, thereby allowing the court to retain jurisdiction during the pendency of this appeal.  See United States v. LaMere, 951 F.2d 1106 (9th Cir.1991).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3